TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00556-CV



  Emergency Services of Texas, P.A.; Hill Country Emergency Medical Associates, P.A.;
Longhorn Emergency Medicine Associates, P.A.; ACS Primary Care Physicians Southwest,
    P.A.; Longhorn Observation Medical Associates, P.A.; Central Texas Emergency
 Associates, P.A.; Texas Medicine Resources, LLP; Texas Physician Resources, LLP; and
                  Pediatric Emergency Medicine Group, LLP, Appellants

                                                v.

           Celtic Insurance Company; and Superior Health Plan, Inc., Appellees


               FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-003838, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               The parties have filed a joint motion to abate the appeal, explaining that they are

in settlement negotiations. We grant the motion and abate the appeal. The parties are instructed

to file a motion to dismiss or a status report no later than October 11, 2021. Failure to do so may

result in the appeal being dismissed or reinstated for consideration by the Court.



Before Chief Justice Byrne, Justices Baker and Smith

Abated

Filed: September 3, 2021